Citation Nr: 1620364	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  12-14 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Timothy White, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and B.M.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied reopening service connection for a respiratory disorder.  The Veteran timely appealed that decision.

The Veteran and his sister testified at a Board hearing before the undersigned Veterans Law Judge in March 2013.  The hearing transcript is of record.

In March 2014, the Board granted the Veteran's petition to reopen the claim and remanded the underlying issue of service connection for a respiratory disorder for additional development.

In April 2015, the Board again remanded the appeal for additional development.  It has been completed, and the issue is ready for appellate review.


FINDING OF FACT

The clear and unmistakable evidence shows that the Veteran's respiratory disorder both pre-existed active duty and did not undergo a permanent increase in severity therein.  


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder are not met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  A February 2011 letter notified the Veteran about the information and evidence necessary to substantiate the claim, including how VA assigns effective dates and ratings.  A remand for additional notification about how to substantiate the claim is not necessary.  

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that the RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including STRs, VA treatment records and Social Security Administration (SSA) disability records.  VA provided an adequate respiratory examination and opinion in November 2014.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The November 2014 examination report reflects a review of the claims folder and clinical examination by a physician.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2015) impose two distinct duties on VA employees in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); see also 77 Fed. Reg. 23128 -01 (April 18, 2012).

At the March 2013 hearing, the undersigned identified the issue on appeal and advised the Veteran on the evidence generally needed to substantiate service connection claims.  The Veteran provided testimony as to all treatment received and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  The Board remanded the appeal twice to furnish an appropriate VA examination and medical opinion and ensure all pertinent medical records were of record.  The duties imposed by Bryant were thereby met.
	
There has been substantial compliance with the March 2014 and April 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The RO/AMC obtained updated VA treatment records (available in Virtual VA).  The Veteran was afforded an adequate VA respiratory/ pulmonary examination and medical opinion.  SSA records have been obtained.  The RO/AMC readjudicated the claim in January 2016.  

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.  

Pertinent laws and regulations

Service connection may be established for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  In general, service connection requires: medical evidence of a current disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and competent evidence of a nexus between the claimed in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003 (holding that the evidentiary standards from 38 U.S.C.A. § 1111 are not inconsistent with regulations governing aggravation under 38 C.F.R. § 3.306(b) since the requirement of an increased disability only applies to presumption of aggravation under 38 U.S.C.A. § 1153 and does not apply to determinations of sound condition under 38 U.S.C.A. § 1111). 

In Wagner v. Principi, the Federal Circuit Court held that, when no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, according to the Federal Circuit Court in Wagner, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a Veteran's disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  See id.; see also VAOPGCPREC 3-2003.  The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition.  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096). 

By 'clear and unmistakable evidence' is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334   (1993).  However, the standard does not require the absence of conflicting evidence. Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Although the Veteran is competent in certain situations to identify simple conditions, she is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


Factual background

Service treatment records (STRs) include a September 1967 enlistment examination report.  The Veteran's lungs and chest were clinically evaluated and deemed to be normal.  In the Report of Medical History, the Veteran denied having tuberculosis, asthma, shortness of breath, pain or pressure in chest or chronic cough.  

November 1967 STRs reflect that amendments were made to the enlistment examination (Department of Defense (DOD) Standard Form (SF) 88 Report of Medical Examination).  It added a history of lung infection at age eight with a three month period of hospitalization.  

April 1968 Naval Hospitalization records show a diagnosis of hyperventilation syndrome revised to chronic bronchiectasis, left upper lobe and added to diagnosed old healed, far advance, pulmonary tuberculosis.  The summary indicated that the Veteran had fainted prior to boarding an airplane.  The clinician noted a history of severe pneumonia during childhood with poor growth and development between the ages of five and seven.  Pertinent children's hospital medical records were noted.  Throughout the Veteran's youth, he had limited exercise tolerance.  However, he was not under medical treatment and his enlistment examination was normal.  Albeit with difficulty, the Veteran was able to complete boot camp and infantry training.  He currently had a constant cough productive of small amounts of sputum.  He denied any history of coughing blood or night sweats.  He also was unable to gain weight and occasionally fainted after running 300 yards.  Clinical evaluation was notable for weight loss.  Chest examination showed a few late inspiratory resonant rales in the left upper lobe.  Tympanic membranes were inflamed with the appearance of some exudates.  Chest X-rays showed cystic-like changes in the upper left lobe.  Bronchogram indicated sacular bronchiectasis in the left upper lobe with the left lower lobe appearing normal.  Laboratory testing, including an intermediate skin test for tuberculosis was normal.  During hospitalization, pulmonary function studies showed diminished lung capacity.  The Veteran was allowed liberty and did not return the hospital.  An administrative discharge was made.  

September 1968 STRs included a report about the Veteran's physical limitations.  The report confirmed that the Veteran had a significant pulmonary disability and predisposition to recurrent infection.  The predisposition was considered to have preexisted service and warranted discharge.  The clinician made an assessment of chronic bronchiectasis and a recommendation for Medical Board evaluation.  In the meantime, the clinician advised that the Veteran not work in cold, damp or dusty environments.

September 1968 chest X-ray showed chronic lung disease in both upper lung lobes.  

October 1968 Medical Board Report indicates that the Veteran was referred for evaluation of chronic bronchiectasis, left upper lobe, following return to duty after an unauthorized absence from the hospital.  His symptoms were notable for persistent chronic cough with small amounts of sputum and severe childhood pneumonia.  Since his childhood illness, he had limited exercise tolerance without recurrence of severe illness.  Family medical history was notable for his mother with asthma, unspecified heart trouble and recent right hemiparesis.  The Veteran's recent hospitalization from April 13, 1968 to May 9, 1968 for chronic cough and recurrent syncope.  Hospital bronchograms showed left upper lobe saccular bronchiectasis.  Pulmonary function studies confirmed moderate obstructive and mild restrictive defect.  Clinical examination was notable for a slender frame and frequent cough.  Breathing indicated coarse expiratory rhonchi and prolonged expiration bilaterally.  Chest X-ray showed increased bronchovascular markings consistent with chronic lung disease involving the left upper lobe and to a lesser extent the right lung.  Laboratory testing was within normal limits.  

The Medical Board concluded that the Veteran had chronic bronchitis and bronchiectasis preexisting service and that was not aggravated in service.  Cited evidence included the history of lung problems as a child with hospitalization for long periods at the Crippled Children's Hospital and the inservice hospital stay.  Lung disease was of a sufficient severity to preclude full duty.  Consequently, the Veteran did not meet the minimum standard for enlistment and was deemed unfit for service by reason of physical disability.  The physical disability was neither incurred, nor aggravated by active service.  The Medical Board recommended discharge without further hospitalization.  The diagnoses given were chronic bronchitis and bronchiectasis.  

November 1968 separation examination report reflects that clinical abnormalities for the chest and lungs were noted.  It listed diagnoses of chronic bronchitis and bronchiectasis.     

June 2000 private cardiology records include a report from the Veteran that he began developing shortness of breath after walking 100 feet around 1996.  

February 2006 private pulmonary records show that the Veteran was referred from his primary care physician to the pulmonologist for complaints concerning a chronic cough and questionable chronic obstructive pulmonary disease (COPD).  The pulmonologist noted a history for recurrent lower respiratory tract infections from infancy.  A hospitalization for severe pneumonia was also reported.  Since then, the Veteran experienced recurrent pulmonary problems.  During his teenage years, his pulmonary problems were quiescent, but later returned at age 17.  He recalled developing severe dyspnea during military training.  He was discharged from the military due to his pulmonary problems and since then had had recurrent lower respiratory tract infections about twice per year.  He had mild difficulty maintaining weight.  He had an intermittent productive cough with green sputum.  He affirmed a history of tuberculosis exposure and attributed it to his in-service hospitalization.  Cough and dyspnea were worsened upon any type of exertion.  He stated that he was unable to work due to these symptoms.  

Family history was notable for parental heart disease and stroke.  A brother had lung cancer with tobacco use.  None of his other siblings had significant lung disease.  Clinical examination showed the Veteran to be well-nourished and in no acute distress.  Lungs were symmetric with rise and fall of the chest.  The chest wall was barrel shaped with mild kyphosis.  Breath sounds were notable for minimal basilar rales and wheezes with expiratory maneuver.  Hyperresonance to percussion was appreciated bilaterally.  Chest X-ray impression was listed as diffuse cystic changes and thrombotic disease consistent with old granulomatous disease or bronchiectasis.  Pulmonary function test (PFT) confirmed decreased capacity.  The pulmonologist listed an impression of chronic cough with recurrent lower respiratory infections likely related to an underlying airway disorder.  He could not rule out chronic fibrotic disease or chronic infectious disease.  He recommended further evaluation.  

April 2006 private pulmonary records show that the Veteran returned to follow-up upon clinical testings and his response to Advair therapy.  He discontinued Advair due to discomfort.  Since February, he reported doing well with no need for antibiotics and minimal cough.  He denied any chest pain or significant exertion-limiting dyspnea.  However, he acknowledged using antibiotics three to four times per year.  Clinical examination was notable for mild expiratory rales.  Chest X-ray was unchanged from February 2006.  PFT was notable for improvement with bronchodilator therapy, but remained consistent with mild restrictive ventilatory defect.  CT chest scan report showed multiple segmental bronchiectasis throughout with preponderance in the left apex with severe cystic change and fibrosis with evidence of necrosis in the apex.  No mediastinal adenopathy or masses were found.  The pulmonologist listed an impression of diffuse bronchiectasis, likely long-standing from old infectious process.  However, if certain symptoms present, additional testing to rule out a chronic infectious process was recommended.  

July 2006 private pulmonary records reflect that the Veteran related a history of severe bronchiectasis dating to military service.  He was currently stable with exertional dyspnea.  Clinical evaluation was substantially similar to the April 2006 report.  The pulmonologist listed an impression of severe bronchiectasis, clinically stable.  He noted the Veteran had poor tolerance to bronchodilators.  He advised against additional pulmonary intervention and instructed the Veteran to follow up in the event of recurrent illness or additional symptoms.  

August 2006 psychiatric evaluation for state disability compensation reflects that the Veteran was concerned about inaccuracies in his SSA physical evaluation.  As relevant, he stated that he had lung problems from infancy and that it was aggravated during military service.  He had recurrent infections and needed aggressive treatment.  He had pneumonia twice a year.  He reported significant dyspnea upon mild exertions.  He also noted a history for enlarged heart and defective heart valve.  

In September 2006, the Veteran was afforded a VA/QTC examination.  The examiner noted the pertinent medical history.  Currently, the Veteran experienced weekly asthma attacks and was under near constant antibiotic treatment for recurrent infections.  However, he had not developed any episode of respiratory failure.  Functional impairment was listed as shortness of breath.  Chest X-ray confirmed soft tissue density in the left pulmonary apex.  PFT was abnormal.  The examiner diagnosed restrictive lung disease with questionable pulmonary lesion in the apex.  

February 2011 VA records show that the Veteran had a consultation to establish medical care.  He complained about dyspnea with exertion, described as a "bubble" in the middle of his chest.  He had a history of recurrent respiratory infections since childhood.  He also detailed a military injury.  He had respiratory distress from a training exercise where he was placed in a gas chamber without a gas mask.  He also had a history for heart disease.  He related a history of private pulmonary medical care for bronchiectasis with cyst formation.  He denied any tobacco use.  Clinical evaluation showed the Veteran to present as well-nourished and free from acute distress.  Several respiratory abnormalities were noted.  As relevant, the clinician listed an impression of dyspnea with a 2006 marked bronchiectasis diagnosis with intolerance to inhaler therapy.  Contemporaneous chest X-ray report included an impression of mild fibrosis in the apex of the right lung and fibrocystic changes in the left lung.  No definite acute infiltrates were noted.  

March 2011 VA pulmonary clinic records reflect that the Veteran had long history for cough with sputum production and mild to moderate exertional dyspnea.  His dyspnea had worsened during the past five years.  He related a military history of respiratory distress from exposure to an unknown toxic gas during a training exercise.  He immediately developed cough, chest tightness and wheezing.  Several months later he was hospitalized for over a month.  He sought private pulmonary treatment in 2006 with an assessment of bronchiectasis.  The clinician noted February 2011 PFT results consistent with mixed obstructive and restrictive ventilatory defect.  The clinician assessed obstructive pulmonary disease with a prior history of toxic gas exposure.  He reported the history is compatible with reactive airway disease syndrome.  
    
May 2011 VA pulmonary clinic records indicate that the Veteran subjectively accounted his respiratory symptoms as stable.  Clinical examination showed diminished breath sounds with prolongation of the expiratory phase.  The clinician assessed pulmonary bronchiectasis of mild severity, relatively stable.  However, a note was made to exclude the possibility of atypical mycobacterial infection.  The clinician also assessed dyspnea secondary to heart disease, lung disease and deconditioning.  He was encouraged to follow up on sputum testing and referred for cardiac rehabilitation.  Another pulmonary consultation was recommended on an as needed basis.  

In April 2012, the Veteran was afforded a VA respiratory examination with review of the claims folder.  A diagnosis of bronchiectasis of the bilateral lung apices and left lingular segment was listed.  The examiner reported it existed prior to service.  The examiner noted the pertinent medical history, specifically the in-service breathing problems.  He identified weight loss as a current symptom.  Clinical examination was notable for prolonged expiratory phase, but was otherwise normal.  The examiner reviewed the February 2011 PFT report, March 2011 CT chest scan report and the July 2011 chest X-ray report.  The examiner expressed a negative medical opinion for direct service connection.  He reported that chronic bronchitis, bronchiectasis preexisted military service.  
 
In March 2013, the Veteran had a videoconference hearing before the undersigned.  He acknowledged that he had respiratory problems during childhood.  However, he believed these problems were temporary and that he "grew out of it" by the time he was a teenager.  During service, he participated in a gas chamber exercise where he was placed in a gas chamber without a gas mask.  He passed out during the exercise, but did not seek medical attention.  He believed the incident caused his breathing problems.  Later in service, he passed out while he was changing flights.  He was then hospitalized at the Tinker Air Force Base Hospital for a few days and then transferred to the Camp Pendleton Hospital around April 1968 for a two month hospitalization.  He developed breathing problems after the gas mask incident that cumulated in an episode where he passed out at the airport and underwent hospitalization.  Since then, he had recurrent sickness about once or twice a year and sometimes needed hospital care.  He explained that the gas chamber exercise was typical for all recruits.  However, he believed he spent a prolonged amount of time in the gas chamber.  He recalled that everyone became unconscious and the instructors had to carry them out of the chamber.  No one visited sick bay after the exercise.  The Veteran's sister, B.M., recalled that the Veteran was ill as an infant.  Since she was 10 years old, she cared for the Veteran during his childhood.  She was informed by the treating physician that the Veteran would outgrow his illness and from her observations, she believed he did.     

VA reexamined the Veteran in November 2014.  The examiner listed diagnoses of chronic bronchitis and tuberculosis with an onset of 1968.  However, in the Medical History, the examiner clarified that the respiratory condition had an unknown onset.  He stated that the Veteran had multiple childhood lung issues leading to hospitalizations prior to service.  He noted that the Veteran's mother had a history for tuberculosis.  Currently, the Veteran reported being diagnosed with bronchiectasis with chronic bronchitis and a history of tuberculosis.  The diagnosis occurred at Camp Pendleton in 1968.  Currently, he had shortness of breath and chronic cough.  He used inhalational bronchodilator therapy on a daily basis.  

The examiner assessed active bacterial lung infection manifesting as shortness of breath.  Chest X-ray report revealed atypical pleural thickening, bronchiectasis and mild cardiomegaly.  The examiner declined to furnish a PFT, citing the history of tuberculosis.  He provided a negative medical opinion.  He stated the disability clearly and unmistakable preexisted service and was clearly and unmistakably not aggravated by its natural progression by an in-service injury, event or illness.  In support of his determinations, he noted the February and March 2011 VA treatment records, history of severe childhood pneumonia and STRs.  He observed that the Veteran's mother had a history of tuberculosis, and the pre-service hospitalization history was suspicious for tuberculosis.  The disease noted at Camp Pendleton was likely long-standing.  Although the Veteran related a gas exposure episode, the available records were vague regarding the incident and whether it caused a permanent aggravation beyond the normal course of disease.   

The Veteran contends that he did not have a respiratory disorder prior to military service and acquired his current respiratory disorder in service.  Alternatively, he also contends that if a preexisting respiratory disorder is found, it was permanently aggravated by gas exposure during a military training exercise.    

The disputed issue is a nexus.  The Veteran's contention conflicts with the November 2014 VA medical opinion.  The Veteran is competent to report his medical history and recall his respiratory symptoms.  Jandreau, 492 F.3d at 1377.  The Board accepts his general reports that he had a severe respiratory illness during infancy and childhood, but that it became asymptomatic by adolescence.  See also B.M. testimony from March 2013 hearing.  His general reports are competent evidence of a nexus.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Veteran is not a medical professional and his reports are inherently biased by his subjectivity and lack of expertise.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  By contrast, the November 2014 VA examiner is qualified as a medical doctor and provided an objective review of the overall record, including the Veteran's history and opinions.  Id.  The Board finds that the November 2014 VA examiner's medical opinions more probative than the Veteran's statements and contentions as explained below.  Id.; King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012) (Board may prefer a medical opinion over the Veteran's lay report).

The November 2014 medical opinion is highly probative evidence weighing against a nexus.  Id.  Again, the presumption of soundness attaches and the evidence must meet the stringent clear and unmistakable criteria to show both a preexisting disability and absence of in-service aggravation beyond the normal course of disability.  38 C.F.R. § 3.304.  The VA examiner considered whether a preexisting disability was present and whether the reported gas chamber episode either caused or aggravated the current respiratory disorder.  Evidence cited included the Veteran's pre-service hospitalizations and the inservice inpatient treatment.  The opinion is in apparent agreement with the inservice Medical Board report and there is no medical opinion of record rebutting these conclusions.  The examiner expressed his medical opinions in definitive terms under the appropriate clear and unmistakable evidentiary standards.  Id.

The rationale employed by the November 2014 VA examiner is generally plausible and consistent with the record.  Caluza, 7 Vet. App. at 510-511; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).  The VA examiner reviewed the medical history in detail, including the Veteran's reports of a nexus to a gas chamber training incident.  He clinically examined the Veteran and reviewed the contemporaneous chest X-ray report.  He determined that the clear and unmistakable evidence supported a finding that the Veteran had a preexisting respiratory disease.  He acknowledged the Veteran's reports about the gas chamber incident, but determined that the clear and unmistakable evidence also weighed against an aggravation beyond the normal course of disability during service.  He cited the vagueness of the gas chamber reports by the Veteran and lack of documentation regarding it in subsequent STRs.  Although the Veteran's report about the gas chamber incident cannot be dismissed due to absence of contemporaneous medical evidence, it is permissible to make reasonable inferences from the absence of subsequent documentation as the examiner did in this case.  Compare Buchanan, 451 F.3d at 1337 to AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (silence within records is pertinent evidence when records would typically document event in dispute); Buczynski v. Shinseki, 24 Vet. App. 221, 224   (2011) (silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms).  

Here, it is reasonable to infer that any residual symptoms attributable to the contemporaneous gas chamber episode would be recorded in the subsequent month-long hospitalization in April 1968 or the October 1968 Medical Board Report.  Id.  The absence of reference to any gas chamber injury in these records strongly suggests that the Veteran did not have chronic or long-lasting symptoms attributable to the event or injury.  Id.  In sum, the VA examiner is not rejecting the occurrence 



of the gas chamber incident, but the existence of any residual disability attributable to it.  Id.


ORDER

Service connection for a respiratory disorder is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


